Interim Decision #2200

MATTER

OF

PEREZ-ECHEVERRIA

In Deportation Proceedings
A-19998844

Decided by Board May 7,-1978
Notwithstanding he possesses the requisite familial relationship, an alien who
entered this country without an immigrant visa on a willfully fraudulent
claim to United States citizenship, is ineligible for the benefits of section 241(f)
of the ,Immigration and Nationality Act, as amended. (Decision of the Attorney General in Matter of Lee, 13 1. & N. Dec. 214, adhered to, notwithstanding
Ninth Circuit dictum in Cabueo-Flores v. INS, 477 F2d 108 (C.A. 9, 1973),
indicating continued adherence by that Circuit to contrary view.)
CHARGE:

Order: Act of 1952—Section 241(a)(1) (8 U.S.C. 1251(a)(1)]Excludable at
entry—not in possession of valid unexpired immigrant
visa, etc., and not exempted-from possession under section
212(o.X20) of the Act.
ON BEHALF OF RESPONDENT:

ON BEHALF OF SERVICE:

Mark W. Rollins, Esq.
Boggust & Dotson
Second and E Streets
Brawley, California 92227
(Brief filed)

William S. Howell
Trial Attorney

This is an appeal from an order of an immigration judge, finding
the respondent to be deportable, denying his request for termination of the proceedings, and granting his application for voluntary
leparture. The appeal will be dismissed.
Respondent is a 26-year-old male alien, a native and citizen of
Mexico, who last entered the United States on or about August 20,
1972 when he was admitted as a United States citizen on fraudu'ently presenting the birth certificate of his deceased brother, who
aad been born in the United States. At a hearing before an
mmigration judge on September 13, 1972, at which he was
represented by present counsel, respondent admitted the truth of
;he factual allegations of the order to show cause but denied
leportability. It was brought out that respondent is married to a

jnited States citizen and they have two United States citizen
347

Interim Decision #2200
children, born respectively in 1968 and 1971. On the basis of these
relationships and the fraud involved in obtaining admission as a
citizen, respondent requested that the proceedings be terminated
under section 241(f) of the Immigration and Nationality Act. The
immigration judge denied termination, found respondent to be
deportable, and granted him the privilege of voluntary departure
on or before October 13, 1972.
On appeal, counsel argues that termination under section 241(t)
is required by Lee Fook Chuey v. INS, 439 F2d (C.A. 9, 1970). That
decision, it is true, held that an alien who, like respondent, entered
without inspection as an alien and without the required immigrant visa is not barred from the benefits of section 241(f) as one
not "otherwise admissible." In Cabuco-Flores v. INS, 477 F2d 108
(C.A. 9, 1973) the same court by way of dictum indicated its
continued adherence to the rationale of its decision in Lee Fook
Chuey. As we pointed out, however, in Matter of Mangabat,
Interim Decision No. 2131 (B IA, 1972), we are bound by the
Attorney General's decision in Matter of Lee, 13 I. & N. Dec. 214
(AG, 1969). The Attorney General therein held that Congress did
not intend by section 241(f) "to permit the complete circumvention
of the immigration visa system established by the Act. Such a
circumvention would result from a holding that section 241(f)
applies to an alien who neither was granted nor applied for an
immigrant visa, but obtained his initial entry by posing as a
citizen."
While the Attorney General's holding in Matter of Lee, supra,
was reversed on judicial review in Lee Fook Chuey v. INS, supra,
the court's expansive reading of section 2.41(f) in that case still
represents a minority view. The failure of the Solicitor General to
seek review of that decision in the Supreme Court does not indicate
acquiescence. For the reasons elaborated in Matter of Mangabat,

supra, with due deference to the views of the Ninth Circuit, we feel
justified in continuing to adhere to the Attorney General's conclusion that section 241(f) does not benefit an alien who entered
without visa or inspection as an alien on a wilfully false citizenship
claim.
ORDER: The appeal is dismissed.
Further order: Pursuant to the immigration judge's order, the
respondent is permitted to depart from the United States voluntarily within 30 days from the date of this order or any extension
beyond that time as may be granted by the District Director; and
that, in the event of failure so to depart, the respondent shall be
deported as provided in the immigration judge's order.

348

